Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 have been allowed.
The following is an examiner’s statement of reasons for allowance:
Re 1-19: In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses: 
“first support limit portions, spaced apart from the bottom plate in a direction perpendicular to the bottom plate, respectively provided on a surface of the first side plate that faces the second side plate to protrude from the first side plate and provided on a surface of the second side plate that faces the first side plate to protrude from the second side plate; a first slot, located between the bottom plate and the first support limit portions; a first opening, opposite to the back plate; and a second opening, opposite to the bottom plate, and the cover plate is detachably mounted at the first opening.”

	Jin US 2017/0184781 (“Jin”) teaches a main body 320 with a first opening (Fig. 2) and a singular first limit support position. Thus, Jin does not teach “first support limit portions.” Jin further fails to teach a bottom plate and a cover plate detachably mounted at the first opening.
	Lee et al. US 2014/0043559 (“Lee”) teaches a main body 1320 (Fig. 8; ¶77) that only has a singular first limit support position. Further, Lee does not teach a first opening (¶77) and cover plate.
	Wu et al. US 2013/0100372 (“Wu”) teaches a first support limit portions on a main body 100 (Fig. 3). But Wu fails to teach any of the recited plates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Please see attached PTO-892 form for all relevant prior art considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875